The deposition of Dorcas Walker mother of defendant, taken de bene esse, was read on the trial; the following interrogatories had been propounded to her;
1. Do you know the age of Henry Walker?
2. And if yea, state how you know the same, and what relation you bear to him, and when he was born ?
In answer to the first, the deponent saith: He was born on Hie 1st day of October, 1819.
In answer to the second : She is his mother.
She answers further that there was a family bible in which was entered the births of her children, but that the bible *61has been lost and cannot now be found, although diligent search has been made for it. He was. the youngest child and she remembers his age perfectly well.
In the trial the counsel for the plai ntiff offered evidence tending to prove the defendant’s handwriting on the note and to the waiver of demand, &c. The defendant, by his counsel, offered to read in evidence the certificate of the doctor as to the health of Dorcas Walker, which was admitted as if the witness was produced and the certificate was sworn to; and then offered to read in evidence to the jury the above deposition taken before the mayor of Washington city. To the production of which the plaintiff, by its counsel objected. The defendant then further proved by a witness then present that the said deposition was taken on the 14th of December, 1841, at the place and hour appointed by the said mayor, and that the said mayor retained the same in his own hands until he delivered the same, after being so taken, to the chief judge of this court, in open court, who delivered it to the clerk of this court, in open court, and further called on the said mayor as a witness, who also proved the above facts, and stated that the date 1814 in his certificate was a mistake and should have been 1841. The plaintiff, by his counsel, objected to the said evidence as not admissible so as to make the said deposition evidence in this case, and objected to the same and to the said depositions as evidence. The court overruled the objections and allowed the said evidence to be given and the said deposition to be read in evidence, and the defendant, after having read the said deposition to the jury, waived and offered to withdraw the answer to the third interrogatory and let it be considered as in evidence or not at the option of the plaintiff', and the plantiff objected to said answer being so waived, and withdrawn by the defendant after having been read in evidence to the jury, which objection was overruled by the court, to which overruling plaintiff', by its counsel, excepted.
■ Verdict for defendant.
There was a bill of exceptions signed by the court. But no further action was taken in the case.